DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 includes, in the final line, the limitation of “the second structure is between the first and second structures.” The intended subject matter of the claim is unclear as a structure cannot be between itself and another structure. The claim shall be examined as if the relevant portion was instead written “the second structure is between the first and third structures.” as this is what comports with the disclosed invention and is believed to be what was intended. Claims 9-14 incorporate the unclear subject matter of claim 8 without correction and are therefore similarly rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2007/0015330).
In re claim 1 Li discloses a diode (Fig 1, 100) comprising: a first structure (108) comprising a first material (TiN), wherein the first material includes metal; a second structure (110) adjacent to the first structure, wherein the second structure comprises a second material (Si), wherein the second material includes a semiconductor; and a third structure (114) adjacent to the second structure, wherein the third structure comprises the first material (TiN), wherein the second structure is between the first and third structures.
In re claim 2 Li discloses that the first material includes Ti.
In re claim 3 Li discloses that the second material includes Si.
In re claim 4 Li discloses that the second material is a doped material (¶36).
In re claim 5 Li discloses that the doped material includes a pentavalent element (¶36, group V donors are pentavalent elements such as arsenic or phosphorus).
Claim(s) 8, 9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2014/0264375).
In re claim 8 Ma discloses a device structure (Fig 1) comprising: a first structure (108) comprising a first material, wherein the first material comprises a metal (¶42); a second structure (102, 104 & 106) comprising a hetero-structure of a second material (106, Al2O2 per ¶42) and a third material (either 102 or 104, 102 being p-doped Si and 104 being n-doped GaAs per ¶41), wherein the second structure is adjacent to the first structure; and a third structure (110) adjacent to the second structure, wherein the third structure comprises the first material (metal), wherein the second structure is between the first and third structures.
In re claim 9 Ma discloses that the second material includes an insulating material (Al-2O2
In re claims 12-14 Ma discloses that the second layer material includes at least one of p-doped (i.e. doped with a trivalent element) Si or n-doped (i.e. doped with a pentavalent element) GaAs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
In re claim 6 Li does not disclose a particular suitable range of thicknesses for the first and third structures, but in the experimental section (Fig 3A-3F) uses a thickness of 150 nm for said structures. It would have been obvious to one of ordinary skill in the art at the time of filing to reduce the thicknesses of the first and third structures to be in a range of 5 nm to 20 nm as "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thicknesses of layers in an electronic component such as a diode are considered optimizable quantities because thinner layers allow greater vertical integration and decreases resistive-capacitive delay.
In re claim 7 Li discloses that the second structure has a thickness of 10 nm (Fig 3A) which touches upon the currently claimed range of 1 nm to 10 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), therefore the claimed range of 1 nm to 10 nm is obvious light of Li’s disclosure of 10 nm.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma.
Ma discloses forming the electrodes, corresponding to the first and third structures which comprise the first material, of metal (¶42) but does not specify the composition of said metal. It would have been obvious to one of ordinary skill in the art at the time of filing to form the metal electrodes from at least one of : Ru, N, Ti, Ta, Al, W, Ir, Si, or Mo as they are all common metal materials (N and Si  combination with a metal, such as TiN or WSi) used in electrodes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 15-21 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P SHOOK/Primary Examiner, Art Unit 2896